 

Exhibit 10.37

 

DISTRIBUTORSHIP AGREEMENT

 

THIS DISTRIBUTORSHIP AGREEMENT (the “Agreement”) is entered into and made
effective as of ____________ (the “Effective Date”), by and between STAAR
SURGICAL AG, a Swiss corporation, with a principal place of business at
Hauptstrasse 104, CH – 2560 Nidau, Switzerland, (“STAAR”), and _______________,
a corporation organized and existing under the laws of _________________, with
its principal place of business at _______________________ (“Distributor”).

 

Recitals

 

A.       STAAR is engaged in the manufacture, global distribution and sale of
ophthalmic products, including a range of devices for cataract, glaucoma and
refractive surgery.

 

B.       Distributor is engaged in and has experienced and trained personnel for
the marketing, distribution and sale of ophthalmic products in ________________.

 

C.       STAAR desires to engage Distributor, and Distributor desires to be
engaged by STAAR, to market, distribute and sell the Products (as defined below)
in _______________ on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and conditions contained herein, and other good and valuable
consideration, the parties hereby agree as follows:

 

Agreement

 

1.Appointment and Acceptance

 

1.1              STAAR hereby appoints Distributor, and Distributor hereby
accepts such appointment, to purchase the Products from STAAR and market,
distribute and sell them in the Territory on the terms and conditions set forth
herein. Distributor shall not have the right to appoint any subdistributors,
subcontractors or other third parties to market, distribute or sell the
Products. All Products shall be marketed, distributed and sold solely under
STAAR’s Trademarks. STAAR may utilize any of its affiliates to carry out STAAR’s
obligations under this Agreement; provided that STAAR shall remain liable for
the due observance and performance of this Agreement by any such affiliate.

 

1.2              Distributor shall (a) procure the Products solely from STAAR
(or its affiliates) and not (b) procure, manufacture, market or sell in the
Territory any implantable medical devices that compete directly or indirectly
with the Products, during the term of this Agreement. Distributor shall use its
best efforts to promote and sell the Products to the maximum number of
responsible customers in the Territory.

 

1.3              Subject to Section 8.3, Distributor’s right to market,
distribute and sell the Products in the Territory shall be exclusive.
Distributor shall not sell any Products to a customer if Distributor knows or
has reason to believe that such customer intends to remove those Products from
the Territory. Distributor acknowledges and agrees that STAAR retains the right
to sell the Products in the Territory directly or indirectly, including but not
limited to via electronic commerce (without compensation to the Distributor).
The Distributor shall cooperate with STAAR in servicing corporate accounts for
customers operating in multiple Territories.

 



 1 

 

 

1.4              During the term of this Agreement, and subject to the terms and
conditions hereof, STAAR hereby grants to Distributor, and Distributor hereby
accepts, the limited, nontransferable, nonexclusive right and license to use the
trade name, trademarks, and logos of STAAR (collectively, “Trademarks”), without
the right to grant sublicenses, solely in connection with the marketing,
distribution and sale of the Products in the Territory pursuant to this
Agreement. Distributor shall use and display the Trademarks solely in the
manner, form, design, color and layout agreed by STAAR in its sole discretion.
Distributor shall not use the Trademarks as part of or in combination with
Distributor’s trade name or marks. Distributor shall only market, distribute and
sell the Products under the Trademarks and shall not use the Trademarks in any
advertising or promotional campaigns or otherwise, or use any confusingly
similar names or logos, in any manner that, in STAAR’s sole discretion, may be
misleading or harmful to STAAR (or its affiliates). Subject to the limited use
rights granted to Distributor in respect of the Trademarks under this Agreement,
all powers that would be conferred on authorized users under other laws are
expressly excluded.

 

1.5              The term “Products” shall mean those certain products,
specified by brand name, manufactured and marketed under the Trademarks by STAAR
that are listed on Exhibit A-1 hereto. STAAR may from time to time modify or
change the Products on Exhibit A-1 in its sole discretion, and if so, will
notify Distributor promptly thereof. In the event that STAAR discontinues a
Product, it will provide at least thirty (30) days’ prior written notice to
Distributor. Distributor shall not modify, disassemble or reverse engineer any
Product, in whole or in part.

 

1.6              The term “Territory” shall mean ________. Distributor shall not
promote, market, distribute or sell the Products outside the Territory.

 

1.7              Except for the rights expressly granted to Distributor pursuant
to Sections 1 and 2, Distributor acknowledges and agrees that STAAR reserves and
retains all rights with respect to the marketing, distribution and sale of the
Products in the Territory (and elsewhere). Notwithstanding any other provision
hereof to the contrary, STAAR shall have the unrestricted right, at its sole
discretion, directly or indirectly through third party distributors, to among
other things (a) supply, market, distribute and sell any product in the
Territory other than the Products, (b) supply, market, distribute and sell any
Product in the Territory on an OEM basis under third party trademarks, and (c)
market, distribute and sell the Products (or any other product) in any
geographic region outside the Territory.

 

2.Business of Distributor

 

Distributor is and shall remain an independent contractor. Distributor agrees
that STAAR has granted it no authority to act or make any representations or
warranties on behalf of STAAR. Distributor is at all times acting for its own
account, and at its own expense. Distributor represents to STAAR that
Distributor has trained and experienced personnel, facilities and other
resources in the Territory in order to diligently, professionally and
effectively market, distribute and sell the Products. Distributor shall comply
with all applicable laws, statutes, regulations and treaties relating to the
marketing, distribution and sale of the Products and the performance of its
duties and obligations hereunder. Distributor shall be free to establish its own
pricing for Products sold by Distributor and shall notify STAAR of its pricing,
as in effect from time to time.

 



 2 

 

 

3.Term

 

The term of this Agreement shall commence on the Effective Date and terminate in
_____________, on _____________, unless terminated earlier pursuant to the terms
of this Agreement; provided, however, that this Agreement may be renewed for
successive one (1) year periods if STAAR and Distributor expressly agree in
writing and in their sole discretion to renew this Agreement prior to the
foregoing termination date or any successive renewal term.

 

4.Prices and Terms

 

4.1              The prices which Distributor shall pay to STAAR for the
Products shall be as specified on Exhibit A 1. Such prices are exclusive of any
national, state, local or other governmental sales, transfer, use, excise,
value-added or other taxes, customs duties, or similar tariffs and fees, which
shall be the sole responsibility of Distributor. In the event that STAAR is
required to pay any such taxes, duties, tariffs or fees, the full amount thereof
shall be added to the applicable invoice and payable by Distributor. Company may
change the prices of the Products from time to time with thirty (30) days prior
written notice to Distributor.

 

4.2              Payment for the Products shall be in U.S. Dollars, or such
other currency as STAAR may require in its sole discretion, and made within
thirty (30) days of STAAR’s invoice. Late payments shall be subject to an
interest charge of 1% per month or the maximum amount permitted by applicable
law, whichever is less.

 

4.3              In the event STAAR establishes a line of credit for Distributor
or permits Distributor to purchase Products on open account, STAAR retains title
to said Products and reserves all rights with respect to such delivered Products
permitted by law, including, without limitation, the rights of recession,
repossession, resale and stoppage in transit until the full amount due from
Distributor in respect of such Products has been paid.

 

5.STAAR Obligations

 

STAAR shall, during the term of this Agreement:

 

5.1              Provide Product training, at mutually acceptable times and
places, for a reasonable number of Distributor’s personnel; provided that
Distributor shall pay all expenses of its personnel attending such training
sessions (including without limitation salaries and transportation);

 

5.2              Furnish Distributor, without charge, reasonable quantities of
English-language Product literature which STAAR may publish or prepare from time
to time;

 

5.3              Render reasonable periodic assistance to Distributor on Product
technical and sales issues; and

 



 3 

 

 

5.4              Invoice Distributor for each Product sold by Distributor.

 

6.Distributor Obligations

 

Distributor shall, during the term of this Agreement, and at its expense:

 

6.1              Actively use its best efforts to advertise, promote and
penetrate the market for the Products in the Territory;

 

6.2              Employ adequate staff having specialized technical training,
maintain adequate stocks of Products, and maintain facilities and other
resources within the Territory, at its own expense, in order to maximize the
distribution and sale of the Products;

 

6.3              Provide STAAR with an annual marketing plan setting forth
Distributor’s plan for the marketing, distribution and sale of the Products in
the Territory, including (a) Distributor’s goals and objectives for Product
promotion, sales, and distribution, (b) advertising campaigns for trade journals
and other publications, (c) customer training and education, (d) participation
at trade shows and exhibits, (e) special promotions and financing and
acquisition programs, such as reagent rental programs, (f) distribution
strategies and market analysis, including a detailed summary of the activities
of competitors in the marketplace, and (g) anticipated capital expenditures,
personnel requirements and other resources to be utilized in the succeeding
year;

 

6.4              Participate in appropriate exhibitions and trade shows as part
of its marketing of the Products in the Territory, it being understood and
agreed that STAAR and its affiliates also shall have the right to participate in
exhibitions and trade shows in the Territory;

 

6.5              Submit to STAAR regular quarterly status reports reflecting
sales activities (detailed by customer name and units sold per customer per
month), anticipated requirements of customers in the Territory, general market
conditions, and a summary of activities by competitors;

 

6.6              Provide customer training and warranty services; and

 

6.7              Refrain from making any claims or representations concerning
the Products other than as set forth in the applicable specifications or
labeling therefor and never disparage either STAAR or the Products.

 

6.8       In the event that Distributor terminates this Agreement, then for one
year thereafter, Distributor shall not sell, promote, advertise or market in the
Territory products which are competitive with the Products.

 

7.Forecasts/Purchase Orders/Minimum Product Quantities

 

7.1              Distributor shall on a calendar-quarter basis furnish to STAAR
a written good-faith, non-binding estimate of Distributor’s Product requirements
in the Territory and requested shipping dates (the “Forecast”) for each of the
succeeding twelve (12) months. Any purchase orders issued by Distributor are
subject to acceptance by STAAR and will not be deemed accepted until a written
confirmation has been dispatched by STAAR.

 



 4 

 

 

7.2              Distributor shall order Products from STAAR under this
Agreement by submitting to STAAR a written purchase order specifying Products,
quantities, and requested delivery dates to enable STAAR to fill the order. Each
purchase order submitted to STAAR is subject to acceptance by STAAR at its
offices to which such order was submitted. The purpose of the purchase order to
be issued under this Agreement is for scheduling only; no terms and conditions
of Distributor’s purchase orders or any other document or instrument of
Distributor shall be binding upon STAAR or amend or modify this Agreement in any
manner, notwithstanding any language to the contrary contained in any such
purchase order, instrument or document. Distributor should place its last order
in each quarter by the tenth day of the last month in each quarter (e.g., March
10, June 10, September 10, and December 10).

 

7.3              During each Contract Year, as defined below, Distributor shall
purchase from STAAR the minimum quantity of each Product that shall be mutually
agreed between the parties in advance of the applicable Contract Year (“Minimum
Product Quantities”). The Minimum Purchase Quantities for the Contract Year are
as set forth on Exhibit B attached hereto. Within ninety (90) days prior to the
expiration of each Contract Year, the parties will discuss in good faith and
agree on the Minimum Product Quantities for the successive Contract Year;
provided, however, that, if the parties fail to reach agreement on or otherwise
specify the Minimum Purchase Quantities for the successive Contract Year, the
Minimum Product Quantities for such successive Contract Year shall be __________
percent (___%) of the Minimum Purchase Quantities for the existing Contract
Year. “Contract Year” means for the first Contract Year of the Agreement, the
period commencing on the Effective Date hereof and ending one year thereafter
and for subsequent Contract Years, the successive twelve (12) month period
thereafter. Failure of Distributor to purchase the Minimum Purchase Quantities
for any Contract Year, shall be considered a material breach of this Agreement.

 

8.Delivery

 

8.1              Delivery of all Products ordered by Distributor shall be made
Ex Works at STAAR’s export manufacturing or other facility or named shipping
point as determined by STAAR. ICC INCOTERMS (2010 edition) shall apply, except
insofar as these INCOTERMS may be inconsistent with the terms of this Agreement.

 

8.2              In the event Distributor fails to take delivery and/or shipment
of Products pursuant to the terms of this Agreement: (a) STAAR shall be entitled
to store the Products in a warehouse at the expense and risk of Distributor;
(b) the price of the Products shall become immediately due and payable by
Distributor; and (c) after thirty (30) days from the date upon which the price
becomes payable, STAAR may dispose of the Products in a commercially reasonable
manner without notice to Distributor and recover any shortfall and related
expenses from Distributor.

 

8.3              All Products ordered pursuant to accepted purchase orders shall
be scheduled for delivery in accordance with STAAR’s then current and normal
delivery times.

 

 5 

 



9.Warranty and Quality Control

 

9.1              STAAR warrants that, for the period of twelve (12) months from
the date of delivery to Distributor hereunder (the “Warranty Period”), the
Products will meet STAAR’s published specifications or labeling for such
Products as in effect at the time of such delivery (“Warranty”). To the maximum
extent permitted by applicable law and except as otherwise stated in this
Agreement: (a) the foregoing Warranty is exclusive; and (b) all other terms,
representations, undertakings, rights, remedies and warranties are excluded,
whether express or implied (including but not limited to any warranties of
merchantability, fitness for a particular purpose or against infringement). To
the maximum extent permitted by applicable law, the exclusive remedy for breach
of the Warranty shall be, at STAAR’s option, the repair or replacement, at
STAAR’s expense, of the non-conforming Product; provided that Distributor
notifies STAAR of the non-conformity and returns the non-conforming Product
within the Warranty Period. Products may only be returned by Distributor when
accompanied by a return material authorization number issued by STAAR. Shipping
expenses for Products returned by Distributor will be prepaid by Distributor.
STAAR shall pay for the return or replacement shipment to Distributor of
Products repaired or replaced under the Warranty. For Products returned for
repair or replacement that are not covered under Warranty, STAAR’s standard
repair charges shall be applicable in addition to all shipping expenses. The
above Warranty is contingent upon proper installation, use and maintenance of
the Products and does not apply to Products which have been misused, mishandled,
adulterated, repaired or modified without STAAR’s written approval. To the
maximum extent permitted by applicable law, STAAR shall not be responsible for
any incidental or consequential loss, damage, or expense which arises directly
or indirectly from the use of any Product. Without limiting the above, and to
the maximum extent permitted by applicable law, Distributor’s sole remedy in
contract or in tort (including in negligence) and STAAR’s liability shall be
limited to the repair or replacement of any Product which is returned to and
found to be defective or non-conforming by STAAR.

 

9.2              Distributor shall not make any representation or warranty as to
the Products except for the warranty stated in Section 9.1 above. Distributor
shall not alter the Products and shall not recommend or knowingly sell the
Products for any uses except as described in STAAR’s Product label and labeling
and in accordance with the written instructions and warnings furnished by STAAR.
Distributor agrees to deliver to its customers at or before sale all
specifications, inserts, instructions, and warnings furnished by STAAR and to
retain records evidencing such delivery.

 

10.Regulatory and Post-Market Surveillance Requirements

 

10.1          During the term of this Agreement and for at least ten (10) years
thereafter, Distributor shall maintain records to allow for traceability of
individual serial/lot numbers to customers for all sales of the Products. Upon
request by STAAR, Distributor shall supply STAAR with a report of the
information contained in such records.

 

10.2          In the event that STAAR deems it necessary to recall any Product,
or any governmental authority requests recall of any Product distributed or sold
by Distributor in the Territory, Distributor and STAAR shall cooperate fully
with each other in effecting such recall, with an effort to reduce as much as
possible the expense thereof and Distributor must notify STAAR of any
contemplated or requested recalls as soon as possible (and at all times within
any period required to notify any regulatory authority under applicable law) and
prior to Distributor taking any steps to effect such a recall. Without limiting
Distributor’s obligations under law, as between Distributor and STAAR, the
decision of whether or not to recall any Product shall be made solely by STAAR.
Distributor shall notify all customers who received the recalled Product and
shall record all receipts of Product returned under any recall. Distributor
shall maintain copies of recall notification letters and maintain distribution
logs that detail where each Product was shipped by Distributor.

 



 6 

 

 

10.3          Distributor shall fully document and inform STAAR in writing of
any Complaints or other matters addressed in this Section 10. Documentation with
respect to Complaints shall include the Product model and serial or lot number,
customer contact information, and as much detail as possible regarding the
nature of the Complaint. Distributor will forward to STAAR any Complaint
involving significant bodily injury, illness or death resulting from use of
Products within one (1) calendar day of receipt and Distributor must notify
STAAR of any such incident prior to issuing any notice required by law in
respect of such incident (including those to be issued to governmental or
regulatory authorities). Distributor shall forward to STAAR all other Complaints
within five (5) calendar days of receipt. If any evaluation of Product involved
in a Complaint by STAAR is necessary or appropriate, Distributor will use best
efforts to retrieve the affected Product, if available, and return it to STAAR.
STAAR will pay for the return shipment of such Product to STAAR. STAAR will be
responsible for investigating all Complaints, determining if reporting to
regulatory authorities in the Territory is required, and submitting such reports
to regulatory authorities when required. The term “Complaints” as used in this
Section 10.3 means any report, complaint or other communication received by
Distributor (or its employees, contractors, agents or representatives) from end
users of Products or their healthcare providers related to the safety or
efficacy of the Products.

 

10.4          STAAR informs Distributor that Sections 10.1, 10.2, and 10.3 above
are requirements of the Medical Device Directive (93/42/EEC), and that
non-compliance by Distributor of these Sections will constitute grounds for
STAAR to immediately cease supply of Products to Distributor and will be deemed
a failure by Distributor to perform a material obligation, warranty, duty or
responsibility hereunder.

 

10.5          Distributor acknowledges and agrees that it has full understanding
of and shall duly observe and abide by any and all legal and regulatory
requirements applicable to the import, commercialization, marketing,
distribution or sale of Products in the Territory (collectively, “Regulatory
Requirements”). Distributor further acknowledges and agrees that STAAR does not
take any, and shall not be responsible for, any legal liability or
responsibility for damages, costs or legal consequences that may result from any
failure by Distributor to observe or comply with any Regulatory Requirements.

 

10.6          Distributor shall observe all transport and storage requirements
and conditions applicable to the Products as indicated on any Product packaging.

 

11.Governmental Approvals and Registrations

 

11.1          With the exception of the health registrations for the Products
provided for in Section 11.2 below, Distributor shall secure (and provide copies
thereof to STAAR) all necessary governmental permits, licenses, sponsorships and
registrations required in connection with the importation and resale of the
Products in the Territory. Upon expiration or termination of this Agreement,
Distributor shall transfer to STAAR (or its nominee) all right and title to all
sponsorships or import licenses or permits governing the importation and resale
of the Products into the Territory.

 



 7 

 

 

11.2          STAAR shall provide to Distributor all necessary information and
data to obtain appropriate health registrations and applications in the
Territory. Distributor shall use its best efforts to obtain all necessary
registrations, which registrations shall be obtained in the name of STAAR.
Distributor agrees that it will have no right or interest in said registrations
and applications; that STAAR is and shall remain the exclusive owner of such
registrations and applications free and clear of any claims by Distributor; and
that Distributor shall make no claim to the same at any time during or after the
term of this Agreement. Distributor shall respect such property rights of STAAR
and comply with all local laws and regulations in respect thereof. Distributor
shall also assist STAAR, at STAAR’s request, in taking any steps necessary to
defend such rights, and any reasonable expenses incurred in this regard by
Distributor shall be reimbursed by STAAR.

 

11.3          Distributor shall at all times keep STAAR apprised of all
Regulatory Requirements and any changes thereto and, on an annual basis, shall
report to STAAR in writing of any such changes and confirm in such report that
there have been no changes in any Regulatory Requirements other than as
specified in the annual report.

 

11.4          Copies of all permits, licenses, sponsorships and registrations
referred in Sections 11.1 and 11.2 shall be promptly forwarded to STAAR.

 

12.STAAR’s Proprietary Information and Rights

 

12.1       Distributor recognizes and understands that all information not
generally known concerning Company and the Products, including but not limited
to Company’s organization and business affairs, customer lists, sales
information, operating procedures and practices, technical data, designs,
software, know-how, trade secrets, and processes (the “Proprietary
information”), whether owned by Company or licensed by Company from third
parties, are subject to a valuable proprietary interest of Company, and that
Distributor is under an obligation to maintain the confidentiality of such
Proprietary Information. Without limiting the generality of the foregoing
obligations, Distributor agrees that for the term of this Agreement and
thereafter until such time as the Proprietary information is in the public
domain, Distributor will (i) not disclose, publish or disseminate any
Proprietary Information, (ii) not use any Proprietary Information for its own
account, (iii) not authorize any other person to disclose, publish or
disseminate the Proprietary information, and (iv) treat all Proprietary
Information in a confidential manner, including appropriate marking and secure
storage of written Proprietary Information.

 

12.2       No title or ownership of the software bundled or included with any
Product (“Software”) is transferred to Distributor, and such Software remains
the proprietary property of Company. The Software is protected by the U.S.
Copyright. Act and by international copyright treaties. All Software, including
documentation and any subsequent updates provided by Company to Distributor, is
licensed only for use on the single Product on which the Software is first
installed. Unauthorized copying of the Software is expressly forbidden, and
Distributor agrees not to distribute copies of the Software to nonlicensed
parties. In no event shall Distributor reverse engineer, decompile, or
disassemble the Software.

 



 8 

 

 

12.3       Distributor acknowledges that the Company is the owner and/or
licensee in the Territory of the trademark(s) indicated on the Product
packaging, advertising or promotional material or utilized in the sale of the
Products (the “Trademarks”). During the term of this Agreement, Distributor is
authorized to use the Trademarks solely in connection with Distributor’s
advertisement, promotion and distribution of the Products in the Territory.
Whenever the Trademark is used, e.g., on any package, label or advertisement,
the right or most prominent use shall always be accompanied by a legend
acceptable to Company indicating that the Trademark is licensed to the
Distributor by Company.

 

12.4       Distributor shall neither use nor permit others to use the name
“STAAR”, or any abbreviation or modification thereof, or the Trademarks or any
other trademark or trade name of Company as part of the Distributor’s firm name
or corporate titles, in signs or in letterheads without the prior written
consent of Company. Distributor may designate itself as a Distributor of
Products in the Territory in such form and manner as Company may approve of in
advance in writing. Distributor shall not grant this privilege to any third
party or to any affiliates without Company’s prior written consent.

 

12.5          Distributor acknowledges that Company owns and retains all
patents, trademarks, copyrights and other proprietary rights in the Products,
and agrees that it will not at any time during or after the termination of this
Agreement assert or claim any interest in or take any action which may adversely
affect the validity or enforceability of any trademark, trade name, trade
secret, copyright, or other proprietary right owned by or licensed to Company.
No license, either express or implied, is granted to the Distributor by this
Agreement to any patents, trademarks, copyrights, processes, or other
proprietary rights of Company or its affiliates, except the right to sell the
Products sold to the Distributor hereunder in the Territory, and the license to
use the Software and Trademarks in connection therewith.

 

12.6          Distributor acknowledges that any breach of the provisions of this
Section shall result in serious and irreparable injury to STAAR for which STAAR
cannot be adequately compensated by monetary damages alone. Thus, Distributor
agrees that, in addition to any other remedy it may have, STAAR shall be
entitled to enforce the specific performance of the obligations of Distributor
under this Section and to seek both temporary and permanent injunctive relief
(to the extent permitted by law) without the necessity of proving actual
damages. Distributor shall be responsible for any breach of the provisions for
this Section by any employee, agent or representative of Distributor.

 

13.Indemnification; Infringement; Insurance; and Limitation of Liability

 

13.1          Distributor shall indemnify, defend with competent and experienced
counsel and hold harmless STAAR, and its officers, directors, employees,
affiliates and agents (each, a “Indemnities”), from and against any and all
claims, demands, suits or actions (including without limitation attorneys’ fees
and disbursements) which may be asserted against STAAR for any kind of damages,
including without limitation damage or injury to property or persons and
incidental and consequential damages, by any third party or any of the
Indemnities arising out of, in connection with or resulting from (a) any breach
of any representation or performance obligation of Distributor hereunder, or
(b) any act or omission of Distributor, its employees, agents or
representatives.

 



 9 

 

 

13.2          Distributor shall, at its own expense, maintain at a minimum
general and product liability coverage in the Territory of at least US$2 million
per occurrence, US$5 million in the aggregate. On a separate endorsement,
Distributor shall name STAAR as an additional named insured. Such separate
endorsement shall indicate that Distributor’s insurance is primary and that
STAAR’s coverage as an additional named insured is not contributory. Each such
insurance policy and endorsement shall provide that the insurance will not be
canceled or reduces without at least thirty (30) days’ prior written notice to
STAAR. On request, Distributor shall provide STAAR with copies or certificates
of all such insurance policies.

 

13.3          EXCEPT FOR EACH PARTY’S CONFIDENTIALITY OBLIGATIONS SET FORTH IN
SECTION 12 AND INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS SECTION 13, WITHOUT
LIMITING ANY RIGHT DISTRIBUTOR MAY HAVE UNDER LOCAL STATUTES THAT CANNOT BE
EXCLUDED, RESTRICTED OR MODIFIED, NEITHER PARTY SHALL BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, OR FOR DAMAGES
DUE TO LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE OR DATA, OR INTERRUPTION
OF BUSINESS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

14.Termination

 

14.1          STAAR or Distributor shall have the right, at its option, to
terminate this Agreement, by giving written notice to the other party, effective
immediately on receipt of such notice, on the occurrence of any of the following
events:

 

(a)               In the event that the other party becomes or is deemed
insolvent; proceedings are instituted by or against it in bankruptcy,
insolvency, reorganization or dissolution; or it makes a general assignment for
the benefit of creditors;

 

(b)               In the event that the other party fails to observe or perform
any obligation, warranty, duty or responsibility under this Agreement and such
failure continues unremedied for a period of thirty (30) days following written
notice thereof by the non breaching party; or

 

14.2          STAAR shall have the right to terminate this Agreement by giving
written notice to Distributor, effective immediately on receipt of such notice,
(a) if Distributor fails to meet the Annual Minimum Volume as set forth in
Section 7.2 or (b) pursuant to Section 15, or in the event the parties are
unable to agree upon changes in the prices for Products within thirty (30) days
following STAAR’s notice thereof.

 

14.3          Notwithstanding the provisions of Section 3 above, either party
shall have the right to terminate this Agreement, without cause, upon no less
than ninety (90) days’ prior written notice to the other party.

 



 10 

 

 

14.4          Upon any termination or expiration of this Agreement:

 

(a)               All sums due to either party from the other shall be promptly
paid;

 

(b)               Distributor orders received and accepted by STAAR prior to the
effective date of the termination of this Agreement shall be fulfilled in
accordance with their terms;

 

(c)               All property belonging to one party but in the custody of the
other shall be returned;

 

(d)               STAAR shall have the option to repurchase any or all current
and resalable Products in Distributor’s inventory at eighty percent (80%) of
Distributor’s original net purchase price (reflecting a twenty percent (20%)
restocking and administrative fee);

 

(e)               Distributor shall cease all display, advertising and use of
STAAR trade names, trademarks (including the Trademarks), logos and
designations, except uses on the Products which remain in Distributor’s
possession, and shall transfer all registrations and sponsorships for the
Products to STAAR or its designee; and

 

(f)                The parties have considered the possibility that one or both
parties will incur expenses in preparing for performance of this Agreement and
that one or both parties will incur expenses and suffer losses as a result of
termination, and the parties have nevertheless agreed that the terminating party
shall not incur any liability whatsoever for any damage, loss or expense of any
kind suffered or incurred by the other party (or for any compensation to the
other party) arising from or incident to any termination or non-renewal of this
Agreement by the terminating party pursuant to its terms, whether or not the
terminating party is aware of any such damage, loss or expense. Without limiting
the generality of the foregoing, upon any termination of this Agreement by
either Party in accordance with its terms (or otherwise), in no event shall
STAAR be required to pay to Distributor any “good will” or other payment of any
nature or kind based on the sales, business development or other activities of
Distributor during the term of this Agreement. Distributor, for itself and on
behalf of each of its employees, hereby waives any rights which may be granted
to it or them under the laws and regulations of the Territory or otherwise which
are not granted to it or them by this Agreement. Termination is not the sole
remedy under this Agreement, and, whether or not termination is effected, all
other remedies shall remain available.

 

15.U.S. Laws and Regulations

 

15.1          Distributor acknowledges and agrees that it shall comply in all
respects with all United States and local country laws, regulations and
standards applicable to its activities under this Agreement, including but not
limited to the exporting and importing requirements (including the prohibition
of the re-export of Products and associated technical data) set forth in this
Agreement and in applicable governmental regulations.

 



 11 

 

 

15.2          Distributor warrants and represents that neither Distributor nor
any person acting on Distributor’s behalf shall make, directly or indirectly,
any offer or promise or authorization of a bribe, kickback, payoff or any other
payment or gift intended to improperly influence an agent, government official,
political party or candidate for public office to exercise their discretionary
authority or influence in order to assist in the sale, marketing, promotion,
importation, licensing or distribution of the Products and shall complete and
sign the attached Foreign Corrupt Practices Certification (Exhibit C).
Specifically, Distributor shall not (a) violate any applicable anti-bribery or
anti-corruption laws; or (b) offer, pay or promise to pay, give or promise to
give, or authorize the payment or giving of, anything of value to any official
representative of any Governmental Entity or authority or any political party or
officer thereof or any candidate for office in any jurisdiction (individually
and collectively, a “Government Official”), (i) for the purpose of (A)
influencing any act or decision of such Government Official in his official
capacity, (B) inducing such Government Official to do or omit to do any act in
violation of his lawful duty, (C) securing any improper advantage, or (iv)
inducing such Government Official to influence or affect any act or decision of
any Government Entity, or (ii) in order to assist Distributor in obtaining or
retaining business for or with, or directing business to Distributor or any of
its affiliates. The term “Governmental Entity” as used in this Section 15.2
means any government or any department, agency or instrumentality thereof,
including any entity or enterprise owned or controlled by a government, or a
public international organization. Distributor shall maintain for at least two
(2) years and make readily available to STAAR or its duly authorized
representatives’ books, records and accounts prepared in accordance with
generally accepted accounting principles that accurately and completely reflect
the nature of every transaction related to the sale of the Products.

 

16.Data Protection

 

16.1       For the purposes of this Section, the following terms shall have the
following meanings:

 

“Data Protection Laws” means any applicable data protection or privacy laws. It
shall include: (a) the EU Data Protection Directive 95/46/EC and EU ePrivacy
Directive 2002/58/EC as implemented by countries within the European Economic
Area (“EEA”); (b) from 25 May 2018, the EU General Data Protection Regulation
(“GDPR”) as implemented by countries within the EEA and the UK; and/or (c) other
laws that are similar, equivalent to, successors to, or that are intended to or
implement the laws that are identified in (a) and (b) above;

 

“Shared Personal Data” shall have the meaning as set out in Section 16.4; and

 

The terms “data controller”, “data subject”, “personal data”, “processing”, and
“sensitive personal data” shall have the same meanings ascribed to them under
Data Protection Laws.

 

16.2          STAAR and Distributor each acknowledge and agree that where a
party processes personal data under or in connection with this Agreement it
alone determines the purposes and means of such processing as a data controller.

 

16.3          Each Party confirms that it has complied, and will continue to
comply, with its obligations relating to personal data that apply to it under
applicable Data Protection Laws.

 

16.4          To the extent Distributor discloses, provides or otherwise makes
available, personal data to STAAR under or in connection with the Agreement
(“Shared Personal Data”), Distributor acknowledges that STAAR and/or its service
providers or agents may process such Shared Personal Data for any purpose
related to this Agreement, including, without limitation, for any purpose
necessary for STAAR and/or its service providers or agents to comply with
applicable law.

 



 12 

 

 

16.5          In connection with the Shared Personal Data, Distributor warrants
that it: (a) has provided adequate notices to, and obtained valid consents from,
the relevant individuals, in each case, to the extent necessary for STAAR and/or
its service providers or agents to process the Shared Personal Data (including
any sensitive personal data) in connection with this Agreement which may include
the transfer of the Shared Personal Data to STAAR outside of the EEA; and (b)
shall not, by act or omission, cause STAAR to violate any Data Protection Laws,
notices provided to, or consents obtained from, data subjects as result of
processing the Shared Personal Data in connection with this Agreement.

 

16.6          To the extent of any conflict in relation to personal data between
the terms contained in this Section and the rest of the Agreement, then the
terms of this Section shall control to the extent of such conflict.

 

17.Survival

 

In addition to Distributor’s obligation to pay STAAR all amounts due hereunder,
the provisions under Sections 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 24 and
25 shall survive termination of the Agreement, as well as such other provisions
which by their meaning and intent have applicability beyond the terms of this
Agreement.

 

18.Publicity

 

Distributor agrees that any publicity or advertising which shall be released by
it in which STAAR is identified in connection with the Products shall be in
accordance with the terms of this Agreement and with any information or data
which STAAR has furnished in connections with this Agreement (or related to the
Product). STAAR shall have the right to review and approve all such publicity
and advertising prior to dissemination thereof.

 

19.Assignment

 

Neither party may, directly or indirectly (including in connection with a change
of control transaction), transfer or assign this Agreement or any of the rights
or obligations hereunder without the prior written consent of the other;
provided that STAAR may assign any of its rights and delegate any of its
obligations hereunder to its subsidiaries and affiliated companies or in
connection with a sale or transfer of all or substantially all of its business
to which this Agreement relates, whether by merger, sale of assets or otherwise,
without Distributor’s prior written consent. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

20.Integrated Agreement

 

This Agreement constitutes the entire understanding and agreement between STAAR
and Distributor regarding the subject matter hereof and terminates and
supersedes all prior formal or informal understandings or agreements relating
thereto.

 



 13 

 

 

21.Force Majeure

 

Performance of the parties hereto of their respective obligations hereunder
shall be subject to force majeure and acts of God, including but not limited to
insurrections, riots, wars and war-like operations, terrorist acts, explosions,
governmental acts, epidemics, failure of contractors to perform, strikes, fires,
accidents, acts of any public enemy, inability to obtain required materials,
supplies, products or qualified labor, delay in transportation and any
applicable law, regulation or restriction of any foreign, federal, state or
local governmental entity or instrumentality. However, the parties hereto shall
use their commercially reasonable efforts to avoid, remove or cure said
circumstances. Any party temporarily excused for performances hereunder by any
such circumstance shall resume performance with utmost dispatch when such
circumstances are removed or cured. Any party claiming such circumstances as an
excuse for delay in performance shall give prompt notice in writing thereof to
the other party. Nothing herein and no contrary provisions of any law,
regulation, or governmental pronouncement shall, however, relieve Distributor of
its obligation to make the payments to STAAR required hereunder at the times and
in the manner herein specified.

 

22.No Waiver

 

No waiver by either party of any breach or default of any of the covenants or
agreements herein contained shall be deemed a waiver as to any subsequent or
similar breach or default. No right or remedy herein conferred upon either party
is exclusive of any other right or remedy herein or by law or in equity provided
or permitted.

 

23.Severability

 

This Agreement is divisible, and provisions herein held to be violate of any
applicable treaties, statutes or regulations of any governmental agency having
jurisdiction shall effect only that portion held to be invalid or inoperative,
and the remaining portions of this Agreement shall remain in full force and
effect.

 

24.Notice

 

Any notice required or permitted to be given hereunder shall be in writing and
(a) delivered in person or by internationally-recognized express delivery or
courier service (e.g., FedEx, DHL or UPS), (b) sent by facsimile, or (c)
deposited in the mail registered or certified first class, postage prepaid and
return receipt requested (provided that any notice given pursuant to clause (b)
is also confirmed by the means described in clause (a) or (c)), to the address
or facsimile number of the party appearing below its signature below or to such
other address as such party from time to time may designate in writing in
compliance with the terms hereof. Each notice shall be deemed given when so
delivered personally, or sent by facsimile transmission, or, if sent by express
delivery or courier service four (4) business days after being sent, or if
mailed, ten (10) days after date of deposit in the mail.

 

25.Governing Law and Dispute Resolution

 

25.1          This Agreement, which is in English, shall be governed by and
construed in accordance with the laws of the State of California without regard
to the conflicts of laws principles thereof. The parties hereby expressly
disclaim and exclude any applicable provisions of the United Nations Convention
for the International Sales of Goods.

 



 14 

 

 

25.2          The parties waive their rights to seek remedies in court (except
where the relief sought is an injunction or other equitable relief), including
any right to a jury trial. Except in a case where the relief sought is an
injunction or other equitable relief, the parties agree that any dispute between
the parties arising out of, relating to or in connection with this Agreement,
whether characterized or sounding in contract or tort or otherwise, shall be
resolved exclusively through binding arbitration conducted in accordance with
the Rules of Conciliation and Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules.
The arbitration shall be held in Los Angeles, California, USA. Judgment upon the
award rendered may be entered in any court having jurisdiction. Each party shall
bear its own expenses of the arbitration, but the arbitration fees and costs
shall be borne equally between the parties participating in the arbitration.
Disputes shall not be resolved in any other forum or venue.

 

26.Counterparts

 

This Agreement may be executed in duplicate counterparts, each of which shall be
deemed to be an original and all of which counterparts shall together constitute
one and the same instrument.

 

IN WITNESS WHEREOF, STAAR and Distributor have caused their duly authorized
representatives to execute this Distributorship Agreement on this __ day of
____, 20___.

 

 

STAAR SURGICAL AG   DISTRIBUTOR                           By:     By:          
Name:     Name:           Title:     Title:          

 



 15 

 

 

EXHIBIT A-1

List of Products and Prices

 

                       

 

 

All prices in U.S. dollars, or such other currency as STAAR determines in its
sole discretion.

 



A-1-1

 

 

EXHIBIT B

 

Minimum Product Quantities

 



B-1

 

 

EXHIBIT C

 

Foreign Corrupt Practices Certification

 

I, _________, as the [__________] of ___________ hereby certify as follows:

 

1.I understand and will comply with the anti-bribery provisions of the U.S
Foreign Corrupt Practices Act and the UK Bribery Act. Neither I, nor any person
employed by me or my business or representing my business, has or will make,
offer, promise or authorize, directly or indirectly, any payment or transfer of
anything of value to any official, representative or employee of any government,
government agency or instrumentality, for the purpose of influencing a decision
by any of them to take actions favorable to STAAR Surgical Company or its
subsidiaries (“STAAR”) or represent them on any matter related directly or
indirectly to the purchase of any of STAAR’s products.

 

2.No officer, director, partner, owner, principle, employee or agent of my
business is an official or employee of a governmental agency or instrumentality
in a position to influence action or decisions regarding me or my business
activities on behalf of STAAR and I will inform STAAR, by written notice, if,
and as soon as , any such person assumes such a position as official or employee
of a governmental agency or instrumentality while at the same time remaining an
officer, director, partner, owner, principle, employee or agent of mine or my
business at which time STAAR may elect to terminate this contract without any
further liability to me or my business.

 

3.I will indemnify an hold harmless STAAR from any and all fines, damages,
losses, costs and expenses (including without limitation reasonable attorneys’
fees) incurred by STAAR as a result of any breach of this Certification by me.

 

4.I understand and agree that failure to comply with the terms of this
Certification will entitle STAAR to terminate any and all if its contractual
relationships with me and my business.

 



DISTRIBUTOR:                   By:               Officer Title:              
Print Name:               Date:      



 

 

C-1

 

